DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The Information Disclosure Statement filed on November 24, 2021 has been considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 10, 13, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mergler (Pub. No. US 2010/0045821) in view of Li et al. (Pub. No. US 2020/0235147) and Agranov et al. (Pub. No. US 2020/0029035).

Claim 1:
Mergler discloses a method, comprising: 
receiving, by a memory system of a mobile device that comprises a plurality of memory media types, data from an assigned image sensor of the mobile device [figs. 2, 5; pars. 0017-0018, 0027 – Data is received from an image sensor. (“When image sensor 120 captures an image, it outputs the corresponding image data to buffer memory 130.”)]; 
selecting a portion of data from the received data based on one or more attributes of the data that indicate a quality of an image or images represented by the portion of data [pars. 0030-0034 – Images are selected according to one or more criteria. (“In particular, image selector 235 employs one or more image selection criteria for determining which images in buffer memory 230 are to be processed by image processor 240, and which images are to be discarded without processing (e.g., compression) by image processor 240.”)]; and 
managing a memory access operation to one or more of the memory media types based on the ranked portion of data according to the one or more attributes [pars. 0030-0034 – Images are stored or discarded according to the selection criteria. (“In particular, image selector 235 employs one or more image selection criteria for determining which images in buffer memory 230 are to be processed by image processor 240, and which images are to be discarded without processing (e.g., compression) by image processor 240.”)].
However, Mergler does not specifically disclose:
a plurality of image sensors.
In the same field of endeavor, Li et al. disclose:
a plurality of image sensors [par. 0018 – “By having multiple image sensor arrays 202, 212 with different image capture characteristics, an image of a scene may be selected from among multiple images having different qualities.”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mergler to include a plurality of sensors, as taught by Li et al., in order to provide sensors having different qualities adapted to capture higher quality images according to the conditions.

Mergler and Li et al. disclose all the limitations above but do not specifically disclose:
assigning a rank to the selected portion of data based at least in part on the one or more attributes of the data;
In the same field of endeavor, Agranov et al. disclose:
assigning a rank to the selected portion of data based at least in part on the one or more attributes of the data [par. 0091 – Images may be ranked in order to determine which to keep, discard, or flag. (“The image postprocessor 710 may rank the images using their classifications, and select from the ranked images one or more images to keep, one or more images to discard, or one or more images to flag.”)];
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Mergler and Li et al. to include ranking images, as taught by Agranov et al., in order to further aid in the image selection process.

Claim 2 (as applied to claim 1 above):
Mergler discloses the method, further comprising: 
identifying one or more attributes of the portion of data [pars. 0030-0034 – Information about the image is compared to one or more selection criteria. (“Image selector 235 may compare the change in light intensity against a fixed threshold, or against a change in light intensity for other images, as a selection criterion for determining which images are processed by image processor 240 and stored in image storage 250, and which images are discarded.”)]; and 
selecting, based at least in part on the one or more attributes of the data, one or more of the plurality of memory media types to store the portion of data [pars. 0030-0034 – Images are selected according to one or more criteria and accordingly stored in the buffer memory or the image storage. (“In particular, image selector 235 employs one or more image selection criteria for determining which images in buffer memory 230 are to be processed by image processor 240, and which images are to be discarded without processing (e.g., compression) by image processor 240.”)].

Claim 3 (as applied to claim 1 above):
Mergler discloses the method, further comprising: 
comparing the data from the assigned image sensor [pars. 0030-0034 – Information about the image is compared to one or more selection criteria. (“Image selector 235 may compare the change in light intensity against a fixed threshold, or against a change in light intensity for other images, as a selection criterion for determining which images are processed by image processor 240 and stored in image storage 250, and which images are discarded.”)]; 
selecting at least one portion of data based on information for the quality of the data [pars. 0030-0034 – Images are stored or discarded according to the selection criteria. (“In particular, image selector 235 employs one or more image selection criteria for determining which images in buffer memory 230 are to be processed by image processor 240, and which images are to be discarded without processing (e.g., compression) by image processor 240.”)]; 
presenting the selected portion of data [pars. 0030-0034 – Images are stored or discarded according to the selection criteria. Selected data is stored in the image store (“In particular, image selector 235 employs one or more image selection criteria for determining which images in buffer memory 230 are to be processed by image processor 240, and which images are to be discarded without processing (e.g., compression) by image processor 240.”)]; and 
discarding an unselected data [pars. 0030-0034 – Images are stored or discarded according to the selection criteria. Unselected data is discarded. (“In particular, image selector 235 employs one or more image selection criteria for determining which images in buffer memory 230 are to be processed by image processor 240, and which images are to be discarded without processing (e.g., compression) by image processor 240.”)].

Claim 6 (as applied to claim 1 above):
Mergler discloses the method, further comprising: 
writing the selected portion of data in a first memory media type of the plurality of memory media types responsive to the comparison indicating differences between the selected portion of data and reference data [pars. 0018, 0020, 0030-0034 – Images not meeting the criteria are stored in the buffer. (“In particular, image selector 235 employs one or more image selection criteria for determining which images in buffer memory 230 are to be processed by image processor 240, and which images are to be discarded without processing (e.g., compression) by image processor 240.”)]; and 
writing the selected portion of data in a second memory media type of the plurality of memory media types responsive to the comparison indicating that the selected portion of data and the reference data is the same, wherein the first memory media type is volatile, and the second memory media type is non-volatile [pars. 0018, 0020, 0030-0034 – Images meeting the criteria are stored in the image storage. (“In particular, image selector 235 employs one or more image selection criteria for determining which images in buffer memory 230 are to be processed by image processor 240, and which images are to be discarded without processing (e.g., compression) by image processor 240.”)].

Claim 10 (as applied to claim 1 above):
Mergler discloses the method, comprising: 
selecting a first memory media type to write a first portion of the data received from the at least one of the plurality of image sensors [pars. 0018, 0020, 0030-0034 – Images not meeting the criteria are stored in the buffer. (“In particular, image selector 235 employs one or more image selection criteria for determining which images in buffer memory 230 are to be processed by image processor 240, and which images are to be discarded without processing (e.g., compression) by image processor 240.”)]; and 
selecting a second memory media type to write a subsequent portion of the data received from the assigned image sensor, wherein the first memory media type and the second memory media type are different and selected based on a determined rank of the first and the subsequent portions of the data [pars. 0018, 0020, 0030-0034 – Images meeting the criteria are stored in the image storage. (“In particular, image selector 235 employs one or more image selection criteria for determining which images in buffer memory 230 are to be processed by image processor 240, and which images are to be discarded without processing (e.g., compression) by image processor 240.”)].

Claim 13:
Mergler discloses an apparatus, comprising: 
a plurality of memory media types [figs. 2, 5; pars. 0018, 0020 – Buffer memory and storage device.]; and 
a controller coupled to the plurality of memory media types, wherein the controller is configured to: 
receive data from an image sensor of a mobile device [figs. 2, 5; pars. 0017-0018, 0027 – Data is received from an image sensor. (“When image sensor 120 captures an image, it outputs the corresponding image data to buffer memory 130.”)]; 
identify information about the received data [pars. 0030-0034 – Information about the image is compared to one or more selection criteria. (“Image selector 235 may compare the change in light intensity against a fixed threshold, or against a change in light intensity for other images, as a selection criterion for determining which images are processed by image processor 240 and stored in image storage 250, and which images are discarded.”)]; 
select at least one portion of data of the received data based on one or more attributes of the data that indicate a quality of an image or images represented by the portion of data [pars. 0030-0034 – Images are selected according to one or more criteria. (“In particular, image selector 235 employs one or more image selection criteria for determining which images in buffer memory 230 are to be processed by image processor 240, and which images are to be discarded without processing (e.g., compression) by image processor 240.”)]; and 
manage a memory access operation to one or more of the memory media types based for the ranked portion of data according to the one or more attributes [pars. 0030-0034 – Images are stored or discarded according to the selection criteria. (“In particular, image selector 235 employs one or more image selection criteria for determining which images in buffer memory 230 are to be processed by image processor 240, and which images are to be discarded without processing (e.g., compression) by image processor 240.”)].
However, Mergler does not specifically disclose:
a plurality of image sensors.
In the same field of endeavor, Li et al. disclose:
a plurality of image sensors [par. 0018 – “By having multiple image sensor arrays 202, 212 with different image capture characteristics, an image of a scene may be selected from among multiple images having different qualities.”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mergler to include a plurality of sensors, as taught by Li et al., in order to provide sensors having different qualities adapted to capture higher quality images according to the conditions.

Mergler and Li et al. disclose all the limitations above but do not specifically disclose:
assign a rank to the selected portion of data based at least in part on the one or more attributes of the data;
In the same field of endeavor, Agranov et al. disclose:
assign a rank to the selected portion of data based at least in part on the one or more attributes of the data [par. 0091 – Images may be ranked in order to determine which to keep, discard, or flag. (“The image postprocessor 710 may rank the images using their classifications, and select from the ranked images one or more images to keep, one or more images to discard, or one or more images to flag.”)];
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Mergler and Li et al. to include ranking images, as taught by Agranov et al., in order to further aid in the image selection process.

Claim 16 (as applied to claim 13 above):
Mergler discloses, 
wherein the image sensor is communicatively coupled to a host [par. 0207 – “Also, digital camera 200 may be a part of a multipurpose device, such as a mobile telephone, a portable computing device, etc.”].

Claim 17:
Mergler discloses a system, comprising: 
an image sensor of a mobile device to detect an object [figs. 2, 5; pars. 0026, 0027, 0048 – Image sensor]; and 
one or more memory systems, each communicatively coupled to the image sensor, wherein each of the one or more memory systems comprises a controller coupled to a plurality of memory media types, each of the controllers configured to [figs. 2, 5; pars. 0025, 0048 – Buffer memory, Image storage, and controlling hardware and/or software]: 
receive data from the image sensor of the mobile device [figs. 2, 5; pars. 0017-0018, 0027 – Data is received from an image sensor. (“When image sensor 120 captures an image, it outputs the corresponding image data to buffer memory 130.”)]; 
identify information about the received data based on one or more attributes of the data that indicate a quality of an image or images represented by a portion of data [pars. 0030-0034 – Information about the image is compared to one or more selection criteria. (“Image selector 235 may compare the change in light intensity against a fixed threshold, or against a change in light intensity for other images, as a selection criterion for determining which images are processed by image processor 240 and stored in image storage 250, and which images are discarded.”)]; 
compare one or more attributes of the received data to reference data corresponding to the image sensor [pars. 0030-0034 – Information about the image is compared to one or more selection criteria. (“Image selector 235 may compare the change in light intensity against a fixed threshold, or against a change in light intensity for other images, as a selection criterion for determining which images are processed by image processor 240 and stored in image storage 250, and which images are discarded.”)]; 
select, based on the comparison of received data and the reference data, a memory media type of the plurality of memory media types [pars. 0030-0034 – Images are selected according to one or more criteria and accordingly stored in the buffer memory or the image storage. (“In particular, image selector 235 employs one or more image selection criteria for determining which images in buffer memory 230 are to be processed by image processor 240, and which images are to be discarded without processing (e.g., compression) by image processor 240.”)]; and 
write the ranked portion of data into the selected memory media type [pars. 0030-0034 – Images are stored or discarded according to the selection criteria. (“In particular, image selector 235 employs one or more image selection criteria for determining which images in buffer memory 230 are to be processed by image processor 240, and which images are to be discarded without processing (e.g., compression) by image processor 240.”)].
However, Mergler does not specifically disclose:
a plurality of image sensors.
In the same field of endeavor, Li et al. disclose:
a plurality of image sensors [par. 0018 – “By having multiple image sensor arrays 202, 212 with different image capture characteristics, an image of a scene may be selected from among multiple images having different qualities.”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mergler to include a plurality of sensors, as taught by Li et al., in order to provide sensors having different qualities adapted to capture higher quality images according to the conditions.

Mergler and Li et al. disclose all the limitations above but do not specifically disclose:
assign a rank to the selected data based at least in part on the comparison of the received data and the reference data;
In the same field of endeavor, Agranov et al. disclose:
assign a rank to the selected data based at least in part on the comparison of the received data and the reference data [par. 0091 – Images may be ranked in order to determine which to keep, discard, or flag. (“The image postprocessor 710 may rank the images using their classifications, and select from the ranked images one or more images to keep, one or more images to discard, or one or more images to flag.”)];
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Mergler and Li et al. to include ranking images, as taught by Agranov et al., in order to further aid in the image selection process.
Claim 19 (as applied to claim 17 above):
Mergler discloses:
wherein the memory media type selected is volatile memory responsive to the determination by the controller that the reference data and the received data are different [pars. 0018, 0020, 0030-0034 – Images not meeting the criteria are stored in the buffer. (“In particular, image selector 235 employs one or more image selection criteria for determining which images in buffer memory 230 are to be processed by image processor 240, and which images are to be discarded without processing (e.g., compression) by image processor 240.”)].

Claim 20 (as applied to claim 19 above):
Mergler discloses, 
wherein the memory media type selected is non-volatile responsive to the determination by the controller that the reference data and the received data are the same [pars. 0018, 0020, 0030-0034 – Images meeting the criteria are stored in the image storage. (“In particular, image selector 235 employs one or more image selection criteria for determining which images in buffer memory 230 are to be processed by image processor 240, and which images are to be discarded without processing (e.g., compression) by image processor 240.”)].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mergler (Pub. No. US 2010/0045821) in view of Li et al. (Pub. No. US 2020/0235147) and Agranov et al. (Pub. No. US 2020/0029035) as applied to claim 13 above, and further in view of Richards et al. (Pub. No. US 2011/0268369).

Claim 14 (as applied to claim 13 above):
Mergler, Li et al., and Agranov et al. disclose all the limitations above but do not specifically disclose,
wherein a user may override the selected portion of data.
In the same field of endeavor, Richards et al. disclose,
wherein a user may override the selected portion of data [par. 0058 – “In addition, in one or more embodiments image combining module 126 and UI module 106 allow a user to provide input regarding which one of multiple corresponding regions is to be selected for inclusion in combined image 112. This user input can override the automatic selections made by image combining module 126, or alternatively can be input at different times (e.g., prior to the automatic selection being made by image combining module 126).”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Mergler, Li et al., and Agranov et al. to allow user overrides, as taught by Richards et al. in order to allow user control over an automated process in the event that the user is not satisfied with the automatic selection.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mergler (Pub. No. US 2010/0045821) in view of Li et al. (Pub. No. US 2020/0235147) and Agranov et al. (Pub. No. US 2020/0029035) as applied to claim 13 above, and further in view of Janson, JR. et al. (Pub. No. US 2006/0187310).

Claim 15 (as applied to claim 13 above):
Mergler, Li et al., and Agranov et al. disclose all the limitations above but do not specifically disclose, 
wherein the plurality of image sensors includes a plurality of lens.
In the same field of endeavor, Janson, JR. et al. disclose,
wherein the plurality of image sensors includes a plurality of lens [par. 0045 – “Each of the several embodiments include an image capture assembly having multiple lenses and multiple image sensors mounted within a digital camera in order to provide an extended zoom range.”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Mergler, Li et al., Agranov et al. to include multiple lenses, as taught by Janson, JR. et al. in order to provide an extended zoom range.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mergler (Pub. No. US 2010/0045821) in view of Li et al. (Pub. No. US 2020/0235147) and Agranov et al. (Pub. No. US 2020/0029035) as applied to claim 19 above, and further in view of Janson, JR. et al. (Pub. No. US 2006/0187310).

Claim 18 (as applied to claim 19 above):
Mergler, Li et al., and Agranov et al. disclose all the limitations above but do not specifically disclose, wherein: 
the plurality of image sensors includes a plurality of lens on a camera designated based on distance.
In the same field of endeavor, Janson, JR. et al. disclose, wherein:
the plurality of image sensors includes a plurality of lens on a camera designated based on distance [par. 0045 – “Each of the several embodiments include an image capture assembly having multiple lenses and multiple image sensors mounted within a digital camera in order to provide an extended zoom range.”].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Mergler, Li et al., and Agranov et al. to include multiple lenses, as taught by Janson, JR. et al. in order to provide an extended zoom range.

Allowable Subject Matter
Claims 4, 5, 7-9, 11, and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  More specifically, Agranov et al. disclose ranking images.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172. The examiner can normally be reached Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARRY T. MACKALL
Primary Examiner
Art Unit 2131



20 May 2022
/LARRY T MACKALL/Primary Examiner, Art Unit 2139